Case: 1:17-cv-02869 Document #: 163 Filed: 03/19/19 Page 1 of 1 PageID #:1985

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Armando Serrano
                                   Plaintiff,
v.                                                      Case No.: 1:17−cv−02869
                                                        Honorable Manish S. Shah
Reynaldo Guevara, et al.
                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, March 19, 2019:


        MINUTE entry before the Honorable Manish S. Shah: Status hearing held. For the
reasons stated in open court, City of Chicago's motion to bifurcate [139] is granted,
without prejudice to revisiting bifurcation in advance of trial of the individual defendants.
Monell discovery and merits litigation on Monell theories are stayed. The motion for
protective order [159] is denied without prejudice as moot. Continued status hearing is set
for 6/13/19 at 10:30 a.m. to discuss the presentation of any summary judgment motions.
Notices mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
